DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 13, 14, 15, and 19 have been amended.
Claims 18 and 20 have been canceled.
Claims 22 and 23 have been newly presented.
Claim 2 remains as canceled.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 1 and 10 is objected to because of the following informalities:  
Claim 1 recites the limitation “the lumen part of a fluid pathway,” this limitation should be recited as “the lumen forming part of a fluid pathway.”
Claim 1 recites the limitation “the coupling forming a static connection that mounts the housing to the motorized reciprocating unit and a dynamic connection unit, and a dynamic connection that mechanically connects the motorized reciprocating unit to the depressor so that the motorized reciprocating unit can reciprocally move the depressor.”
Claim 10 recites the limitation “further comprising first band fastener,” this limitation should be recited as “further comprising a first band fastener.”
Claims 7 and 19 have been amended and do not display the proper status identifier as required by MPEP 714.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 – 16, and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,349,716, (“Weber”), in view of US Patent 3,127,845, (“Voelcker”).
Regarding Claim 1: Weber discloses a tubular diaphragm pump for pumping fluid (As shown in Figures 1 – 5), the pump comprising: a resilient tube (10) having a lumen (The lumen of the tube is interpreted as being the interior pumped volume of the tube as shown in the section view of Figure 2), the lumen part of a fluid pathway (The fluid pathway is interpreted as the fluid passage from the inlet valve 18, through the hollow pumped volume of the tube, and through the outlet valve 16); an upstream check valve (18) and a downstream check valve (16) located along the fluid pathway (As shown in Figure 2); a motorized reciprocating unit (As shown connected to the drive rod 44 via a belt system in at least Figure 2); and a depressor (42) configured to be moved by the motorized reciprocating unit in a linear reciprocating motion to cyclically depress and release the resilient tube (Column 3, Lines 25 – 28); a coupling (41, 44) the coupling forming a static connection (41) that mounts the housing (40) (As shown in at least Figure 2, the backing plate 40 forms a housing to which the lumen and the check valves are mounted) to the motorized reciprocating unit (As shown in at least Figures 1 and 2), a dynamic connection (44) (Figure 2) that mechanically connects the motorized reciprocating unit to the depressor so that the motorized reciprocating unit can reciprocally move the depressor (As shown in at least Figures 1 and 2, ), wherein the coupling is configured to allow the housing to be dismounted from the motorized reciprocating unit by disengaging the static connection and the dynamic connection, the upstream and downstream check valves being dismounted from the motorized reciprocating unit together with dismounting of the housing (Both the static and dynamic portions of the coupling are disclosed as being formed through the use of threaded connections, it is well known in the art that such ; wherein the resilient tube is configured to: force fluid within the lumen downstream past the downstream check valve as the resilient tube is depressed by the depressor (Column 3, Line 39 – Column 2, Line 15), and pull upstream fluid past the upstream check valve and into the lumen as the resilient tube returns upon release by the depressor (Column 3, Line 39 – Column 2, Line 15); however, Weber fails to explicitly disclose the claimed details of the housing including comprising a top wall, a bottom wall, and a plurality of side walls that form a box that defines a chamber, the resilient tube and the depressor both contained within the chamber, the upstream and downstream check valves are fixed to the housing, the resilient tube spaced apart from the top wall, the bottom wall, and the plurality of side walls.
Voelcker teaches a tubular diaphragm pump similar in design and operation to that of the device of Weber and comprising a housing (2, 3, 4) comprising a top wall, a bottom wall, and a plurality of side walls that form a box (As shown in at least Figures 1 and 2; The housing forms the shape of a box with the top wall being interpreted as the face in contact with the plunger moving means 12 and the bottom wall being the opposite face, and the side walls being those that form the perimeter) that defines a chamber (5), the resilient tube (9) and the depressor (10) both contained within the chamber (As shown in at least Figures 1 and 2), the upstream and downstream check valves are fixed to the housing (As shown in at least Figures 1 and 2), the resilient tube spaced apart from the top wall, the bottom wall, and the plurality of side walls (As shown in at least Figures 1 and 2; The resilient tube 9 is spaced apart from the walls through the use of the second tubular element 6). The depressor 6 of Voelcker is analogous to the depressor 42 of Weber, wherein the depressor of Voelcker is actuated by the push rod 10 and the depressor of Webber is actuated by the push rod 44.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the open frame arrangement of Weber to incorporate the housing arrangement of Voelcker, by enclosing the tube and the depressor by a housing and attaching the motor element via the existing support elements 41, with the predicted results that such an arrangement will provide further protection to the tube and depressor elements from outside influences.  It is noted that Voelcker is silent as to the attachment means between the housing (2, 3, 4) and the plunger moving means 12 such that the attachment mechanism of Weber presents a well-known attachment means.
Regarding Claim 3: Weber in view of Voelcker teaches the pump of claim 1; Weber further discloses comprising a stop (40) that is positioned opposite the depressor such that the resilient tube is squeezed directly between the depressor and the stop as the depressor depresses the resilient tube (Column 3, Lines 39 – 45).  Once combined with Voelcker, the stop of Weber would be enclosed by the housing and would be analogous to the inside face of the bottom wall of the housing as taught by Voelcker.
Regarding Claim 5: Weber in view of Voelcker teaches the pump of claim 3; Weber further discloses wherein the depressor is a plate and the stop is a plate (As 
Regarding Claim 7: Weber in view of Voelcker teaches the pump of claim 1; Weber further discloses wherein the resilient tube has a straight profile when not depressed by the depressor (As shown in at least Figure 2).   
Regarding Claim 8: Weber in view of Voelcker teaches the pump of claim 1; Weber further discloses wherein the resilient tube is circular (As shown in Figure 4).
Regarding Claim 9: Weber in view of Voelcker teaches the pump of claim 1; Voelcker further teaches an upstream mount (31) and a downstream mount (21), wherein: the resilient tube comprises an upstream end (The portion of the tube located adjacent to and in contact with the upstream mount 31) and a downstream end opposite the upstream end (The portion of the tube located adjacent to and in contact with the downstream mount 21), the upstream end of the resilient tube is engaged with and sealed against the upstream mount (As shown in Figure 1), and the downstream end of the resilient tube is engaged with and sealed against the downstream mount (As shown in Figure 1).  
Regarding Claim 10: Weber in view of Voelcker teaches the pump of claim 9; Voelcker further teaches a first band fastener (8) and a second band fastener (7), wherein: a portion of the upstream end of the resilient tube is positioned over a portion of the upstream mount and the first band fastener is located around the portion of the upstream end of the resilient tube to squeeze and seal the portion of the upstream end of the resilient tube against the portion of the upstream mount , and a portion of the downstream end of the resilient tube is positioned over a portion of the downstream mount and the second band fastener is located around the portion of the  downstream end of the resilient tube to squeeze and seal the portion of the downstream end of the resilient tube against the portion of the downstream mount (As shown in at least Figure 1; Column 2, Lines 12 – 14).   
Regarding Claim 11: Weber in view of Voelcker teaches the pump of claim 9; Voelcker further teaches wherein the upstream check valve (32, 33) is located within the upstream mount (31) (As shown in at least Figure 1) and the downstream check valve (22, 23) is located within the downstream mount (21) (As shown in at least Figure 1).  
Regarding Claim 12: Weber in view of Voelcker teaches the pump of claim 1; however, Weber fails to disclose wherein the upstream and downstream check valves each comprise a ball and seat valve.  Weber discloses the valves as being a non-return plunger type. 
Voelcker teaches a tubular diaphragm pump similar in design and operation to that of the device of Weber and comprising upstream (22, 23) and downstream (32, 33) check valves wherein the upstream and downstream check valves each comprise a ball and seat valve (As shown in at least Figure 1, each of the check valves comprises a ball and a seat forming a ball and seat valve).
Weber discloses the claimed invention except that the disclosed valves are plunger type instead of ball and seat type non-return valves. Voelcker shows that ball and seat non-return valves are an equivalent structure known in the art. It would have been obvious 
Regarding Claim 13: Weber discloses a tubular diaphragm pump for pumping fluid (As shown in Figures 1 – 5), the pump comprising: a resilient tube (10) having a lumen (The lumen of the tube is interpreted as being the interior pumped volume of the tube as shown in the section view of Figure 2), the lumen part of a fluid pathway (The fluid pathway is interpreted as the fluid passage from the inlet valve 18, through the hollow pumped volume of the tube, and through the outlet valve 16); an upstream check valve and (18) a downstream check valve (16) located along the fluid pathway (As shown in Figure 2); a motorized reciprocating unit (As shown connected to the drive rod 44 via a belt system in at least Figure 2),  a depressor (42) configured to be moved by the motorized reciprocating unit in a linear reciprocating motion to cyclically depress and release the resilient tube (Column 3, Lines 25 – 28); a housing (40); and a coupling (41, 44), the coupling comprising a neck (The coupling comprises rods 41 which form the static connection, the rods are provided in the form of cylinders; It is noted that the limitation “neck” is provided with its broadest reasonable interpretation such that the disclosed cylinders read over the term) that is attached to the housing and that extends from the housing (As shown in Figures 1 and 4), the neck configured to form a static connection by interfacing with the motorized reciprocating unit to fix the housing to the motorized reciprocating unit (As shown in Figures 1 and 4), the coupling further comprising a dynamic connection (44) that mechanically connects the motorized reciprocating unit to the depressor so that the motorized reciprocating unit can reciprocally move the depressor relative to the housing (As shown in at least Figures 1 and 2, ), the coupling configured to allow the housing to be dismounted from the motorized reciprocating unit by disengaging the static connection and the dynamic connection, the upstream and downstream check valves being dismounted from the motorized reciprocating unit together with dismounting of the housing (Both the static and dynamic portions of the coupling are disclosed as being formed through the use of threaded connections, it is well known in the art that such threaded connections are reversible and that by disengaging the threaded connections the motorized reciprocating unit can be separated from the, as modified, housing which contains the tube and depressor, as the check valves are attached to the lumen and the housing 40 they would be removable with said elements); wherein the resilient tube is configured to: force fluid within the lumen downstream past the downstream check valve as the resilient tube is depressed by the depressor, and pull upstream fluid past the upstream check valve and into the lumen as the resilient tube returns upon release by the depressor (At least Column 3, Lines 39 – 58); however, Weber fails to explicitly disclose wherein the resilient tube and the depressor are both entirely contained within the housing, and the upstream and downstream check valves are fixed to the housing. Weber teaches a housing 40; however, Weber fails to teach the details of the housing such as walls which may surround the resilient tube.
Voelcker teaches a tubular diaphragm pump similar in design and operation to that of the device of Weber and comprising a housing (2, 3, 4) comprising a top wall, a bottom 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the open frame arrangement of Weber to incorporate the housing arrangement of Voelcker, by enclosing the tube and the depressor by a housing and attaching the motor element via the existing support elements 41, with the predicted results that such an arrangement will provide further protection to the tube and depressor elements from outside influences.  It is noted that Voelcker is silent as to the attachment means between the housing (2, 3, 4) and the plunger moving means 12 such that the attachment mechanism of Weber presents a well-known attachment means.
Once combined, Weber in view of Voelcker teaches wherein the resilient tube and the depressor are both entirely contained within the housing, and the upstream and downstream check valves are fixed to the housing
Regarding Claim 14: a tubular diaphragm pump for pumping fluid (As shown in Figures 1 – 5), the pump comprising a resilient tube (10) having a lumen (The lumen of the tube is interpreted as being the interior pumped volume of the tube as shown in the section view of Figure 2), the lumen part of a fluid pathway (The fluid pathway is interpreted as the fluid passage from the inlet valve 18, through the hollow pumped volume of the tube, and through the outlet valve 16); an upstream check valve (18) and a downstream check valve (16) located along the fluid pathway (As shown in Figure 2); a motorized reciprocating unit (As shown connected to the drive rod 44 via a belt system in at least Figure 2) a depressor (42) configured to be moved by the motorized reciprocating unit in a linear reciprocating motion to cyclically depress and release the resilient tube (Column 3, Lines 25 – 28); a housing (40); a coupling (41, 44), the coupling forming a static connection (41) that mounts the housing to the motorized reciprocating unit (As shown in Figures 1 and 4) and a dynamic connection (44) that mechanically connects the motorized reciprocating unit to the depressor so that the motorized reciprocating unit can reciprocally move the depressor (As shown in Figures 1 and 4), wherein the coupling is configured to allow the housing to be dismounted from the motorized reciprocating unit by disengaging the static connection and the dynamic connection, the upstream and downstream check valves being dismounted from the motorized reciprocating unit together with dismounting of the housing (Both the static and dynamic portions of the coupling are disclosed as being formed through the use of threaded connections, it is well known in the art that such threaded connections are reversible and that by disengaging the threaded connections the motorized reciprocating unit can be separated from the, as ; and a drive rod (45) having a head (The drive rod of the head is interpreted as the portion of the drive rod 45 that is threaded into the thrust rod 44), the depressor connected to the drive rod so that the depressor reciprocates with the drive rod (As shown in at least Figure 2), the head configured to attach to the motorized reciprocating unit to form the dynamic connection so that the motorized reciprocating unit reciprocates the depressor via the drive rod (As shown in at least Figure 2; The head of the drive rod 45 provides the mechanical connection between the thrust rod 44 and the depressor 42), the head configured to separate from the motorized reciprocating unit during dismounting of the housing from the motorized reciprocating unit (As the head is shown as comprising a threaded connection it is inherently separable such that it is capable of being dismounted from the motorized reciprocating unit), wherein the resilient tube is configured to: force fluid within the lumen downstream past the downstream check valve as the resilient tube is depressed by the depressor, and pull upstream fluid past the upstream check valve and into the lumen as the resilient tube returns upon release by the depressor (At least Column 3, Lines 39 – 58); however, Weber fails to explicitly disclose the depressor and the resilient tube both contained within the housing, the upstream and downstream check valves fixed to the housing, the drive rod extending from outside the housing to inside the housing
Voelcker teaches a tubular diaphragm pump similar in design and operation to that of the device of Weber and comprising a housing (2, 3, 4) comprising a top wall, a bottom wall, and a plurality of side walls that form a box (As shown in at least Figures 1 and 2; The housing forms the shape of a box with the top wall being interpreted as the face in contact with the plunger moving means 12 and the bottom wall being the opposite face, and the side walls being those that form the perimeter) that defines a chamber (5), the resilient tube (9) and the depressor (10) (The end contact portion of the depressor 10 which is contact with the resilient tube is equivalent to the disc shaped depressor of Weber) both contained within the chamber (As shown in at least Figures 1 and 2), the upstream and downstream check valves are fixed to the housing (As shown in at least Figures 1 and 2). The depressor 6 of Voelcker is analogous to the depressor 42 of Weber, wherein the depressor of Voelcker is actuated by the push rod 10 and the depressor of Webber is actuated by the push rod 44.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the open frame arrangement of Weber to incorporate the housing arrangement of Voelcker, by enclosing the tube and the depressor by a housing and attaching the motor element via the existing support elements 41, with the predicted results that such an arrangement will provide further protection to the tube and depressor elements from outside influences.  It is noted that Voelcker is silent as to the attachment means between the housing (2, 3, 4) and the plunger moving means 12 such that the attachment mechanism of Weber presents a well-known attachment means.
Once combined, Weber in view of Voelcker teaches the depressor and the resilient tube both contained within the housing, the upstream and downstream check valves fixed to the housing, the drive rod extending from outside the housing to inside the housing.
Regarding Claim 15: Weber in view of Voelcker teaches the pump of claim 1; once combined, Weber further discloses wherein the static connection and the dynamic connection are simultaneously disengaged by a single sliding motion of the housing away from the motorized reciprocating unit to dismount the housing (As discussed with regard to the static and dynamic connections in the aforesaid rejections, once the threaded connections are disengaged, the, as combined, housing and the motorized reciprocating unit are disengaged by a single sliding motion in which the housing (which contains the tube and depressor) is moved to the left, and the motorized reciprocating unit is moved to the right, as shown in the page orientation of Figure 2).  
Regarding Claim 16: Weber in view of Voelcker teaches the pump of claim 13; once combined, Voelcker further discloses wherein the housing is a rectangular box (As shown by the two section views of Figures 1 and 2, the housing (3) is formed in the shape of a rectangular box).
Regarding Claim 21: Weber in view of Voelcker teaches the pump of claim 9; Voelcker further teaches wherein the resilient tube extends straight from the upstream mount to the downstream mount when the resilient tube is undepressed by the depressor 
Regarding Claim 22: Weber in view of Voelcker teaches the pump of claim 1; Weber further teaches comprising a drive rod (45) having a head (The drive rod of the head is interpreted as the portion of the drive rod 45 that is threaded into the thrust rod 44), the depressor connected to the drive rod so that the depressor reciprocates with the drive rod (As shown in at least Figure 2), the head configured to attach to the motorized reciprocating unit to form the dynamic connection so that the motorized reciprocating unit reciprocates the depressor via the drive rod (As shown in at least Figure 2; The head of the drive rod 45 provides the mechanical connection between the thrust rod 44 and the depressor 42), the head configured to separate from the motorized reciprocating unit during dismounting of the housing from the motorized reciprocating unit (As the head is shown as comprising a threaded connection it is inherently separable such that it is capable of being dismounted from the motorized reciprocating unit).
Once combined, Voelcker further teaches the drive rod extending from outside the housing to inside the housing (As the drive rod forms the connection between the motorized reciprocating unit and the depressor, it will extend from the motorized reciprocating unit on the outside of the housing to the depressor on the inside of the housing such that the drive rod will extend from the outside to the inside).
Regarding Claim 23: Weber in view of Voelcker teaches the pump of claim 1; Weber further teaches wherein the motorized reciprocating unit comprises an eccentric (As shown in at least Figure 2; An eccentric is shown attached between the belt driven wheel and the drive rod such that the rotary motion of the driven wheel is translated into a reciprocating motion of the drive rod in a manner well known in the art) that generates the linear reciprocating motion that reciprocates the depressor, the eccentric located outside the housing (As the eccentric is external from the interface between the depressor and the resilient tube, and as it is upstream from the drive rod in the power delivery path, the eccentric is located outside of the housing once combined with Voelcker).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,349,716, (“Weber”), in view of US Patent 3,127,845, (“Voelcker”), and US Patent 3,606,596, (“Edwards”).
Regarding Claim 4: Weber in view of Voelcker teaches the pump of claim 3; however, Weber is silent as to the position of the stop is adjustable, and changing the position of the stop changes the degree to which the resilient tube is compressed during each depression and release cycle.  Weber discloses an adjustability to the degree of compression of the resilient tube through the use of the threaded connection 45 with the thrust rod 44 as described in Column 3, Lines 45 – 51.
Edwards teaches tubular diaphragm pump similar in design an operation to that of the device of Weber comprising a stop (30, 31, 33, 34), a resilient tube (T), and further teaches the position of the stop is adjustable (Column 2, Line 69 – Column 3, Line 7), and changing the position of the stop changes the degree to which the resilient tube is compressed during each depression and release cycle (Column 2, Line 69 – Column 3, Line 7; Adjustment of the stop element).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the backing plate of Weber to include 
Regarding Claim 6: Weber in view of Voelcker teaches the pump of claim 3; however, Weber is silent as to the position of the stop is adjustable, and changing the position of the stop changes the degree to which the resilient tube is compressed during each depression and release cycle.  Weber discloses an adjustability to the degree of compression of the resilient tube through the use of the threaded connection 45 with the thrust rod 44 as described in Column 3, Lines 45 – 51.
Edwards teaches tubular diaphragm pump similar in design an operation to that of the device of Weber and comprising a stop (30, 31, 33, 34), a resilient tube (T), and further teaches the position of the stop is adjustable (Column 2, Line 69 – Column 3, Line 7), and changing the position of the stop changes the degree to which the resilient tube is compressed during each depression and release cycle (Column 2, Line 69 – Column 3, Line 7; Adjustment of the stop element).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the backing plate of Weber to include an adjustable backing plate, as taught by Edwards, with the predictable results that the adjust able backing plate will provide for additional ability to adjust the degree of compression of each compression stroke.
Once combined, Weber in view of Voelcker and Edwards teaches wherein the depressor and the stop are coaxially aligned discs. As shown in at least Figures 1 and 4 of Edwards, the stop is disc shaped and is coaxially aligned with the depression . 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,349,716, (“Weber”), in view of US Patent 3,127,845, (“Voelcker”), and US Patent 5,577,891, (“Loughnane”).
Regarding Claim 17: Weber in view of Voelcker teaches the pump of claim 1; however, Weber fails to disclose wherein: the resilient tube is one of a pair of resilient tubes comprising a first resilient tube and a second resilient tube forming parallel fluid pathways, the first resilient tube is depressed while the second resilient tube is released from compression as the depressor moves in a first direction, the second resilient tube is depressed while the first resilient tube is released from compression as the depressor moves in a second direction opposite the first direction, and each resilient tube of the pair of tubes is configured to force fluid within its lumen downstream as the resilient tube is depressed and pull upstream fluid into its lumen as the resilient tube returns upon release by the depressor.  Weber discloses a single tube which is depressed by the depressor.
Loughnane teaches a tubular diaphragm pump (At least Figures 2A – 2D, 3, and 7) similar in design and operation to that of the device of Weber wherein: the resilient tube (101, 102) is one of a pair of resilient tubes comprising a first resilient tube (101) and a second resilient tube (102) forming parallel fluid pathways (The two resilient tubes are shown; Column 1, Line 45, “a pump for pumping fluid which includes a first and a second resilient tube, each having an original shape and being held in a , the first resilient tube is depressed while the second resilient tube is released from compression as the depressor moves in a first direction, the second resilient tube is depressed while the first resilient tube is released from compression as the depressor moves in a second direction opposite the first direction, and each resilient tube of the pair of tubes is configured to force fluid within its lumen downstream as the resilient tube is depressed and pull upstream fluid into its lumen as the resilient tube returns upon release by the depressor (As shown in at least Figures 2A – 2D; At least Column 1, Lines 40 – 67, and Column 2, Line 38 – Column 3, Line 55).  
It would have been obvious to one of ordinary skill in the art to have incorporated the dual resilient tube design of Loughnane into the pumping device of Weber with the predicted results that the addition of a second resilient tube will increase the capacity of the pump while decreasing the outlet flow pulsations. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,349,716, (“Weber”), in view of US Patent 3,127,845, (“Voelcker”), and US Patent 7,854,600, (“Ogawa”).
Regarding Claim 19: Weber in view of Voelcker teaches the pump of claim 1; however, Weber fails to disclose wherein: the resilient tube is one of a plurality of resilient tubes arrayed parallel with respect to each other, all of the plurality of resilient tubes are depressed simultaneously, all of the plurality of resilient tubes are released simultaneously, and each resilient tube of the plurality of tubes is configured to force fluid within its lumen downstream as the resilient tube is depressed and pull upstream fluid into its lumen as the resilient tube returns upon release. Weber discloses a single resilient tube. 
Ogawa teaches a resilient tube pump (At least Figures 4 and 8) similar in design and function to that of Weber having a resilient tube (40, 43A, 41, 42A, 42B) and a depressor (60, 632) wherein: the resilient tube is one of a plurality of resilient tubes arrayed parallel with respect to each other (As shown in Figure 4; The resilient tube is formed into two resilient tubes 42A and 42B which form parallel fluid pathways), all of the plurality of resilient tubes are depressed simultaneously, all of the plurality of resilient tubes are released simultaneously, and each resilient tube of the plurality of tubes is configured to force fluid within its lumen downstream as the resilient tube is depressed and pull upstream fluid into its lumen as the resilient tube returns upon release (Each tube 42A and 42B is simultaneously depressed over the length of the tube during actuation of the depressor 60, 632; Column 7, Lines 1 – Column 8, Line 65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have duplicated the resilient tube of Weber, by including a second tube as taught by Ogawa, with the predicted results that the overall pumping capacity of the pump can be increased. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Once combined, Weber in view of Voelcker and Ogawa teaches wherein the fluid that passes through the plurality of resilient tubes passes through both of the upstream check valve and the downstream check valve (A duplicated resilient tube 10 would function by passing fluid from the upstream check valve, through the combined connectors, through the two parallel resilient tubes, through the second combined connector, and finally though the downstream check valve).  

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments are directed towards the limitations of the amended claims without citing specific elements of patentability or specific rational as to what elements patentably distinguish the prior art references from the amended limitations. The claim rejections presented herein present a revised interpretation of the prior art references such that they detail the manner in which the prior art references read over the limitations of the amended claims, and as such, the claim rejections represent an additional response to Applicant’s arguments directed towards said amended limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/BENJAMIN DOYLE/Examiner, Art Unit 3746